Case: 16-60087      Document: 00514247621         Page: 1    Date Filed: 11/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                      No. 16-60087
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 22, 2017
ROGELIO MORIN VELAQUEZ,                                                  Lyle W. Cayce
                                                                              Clerk
              Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

              Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 369 370




Before BARKSDALE, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Rogelio Morin Velaquez, a native and citizen of Mexico, seeks review of
a Board of Immigration Appeals (BIA) order denying his request for a
discretionary waiver of inadmissibility under § 212(h) of the Immigration and
Nationality Act (INA). Finding no error, we DENY the petition for review in
part and DISMISS in part.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60087     Document: 00514247621      Page: 2   Date Filed: 11/22/2017



                                  No. 16-60087
                                         I
      Morin became a lawful permanent resident in 2007. In 2012, he was
convicted of manslaughter in Texas. His conviction arose from a 2010 car
accident in which Morin’s friend was killed; although he was initially charged
with manslaughter that involved an element of driving while intoxicated,
Morin pleaded guilty to simple manslaughter and was sentenced to eight years
of probation. In January 2014, the Department of Homeland Security (DHS)
issued Morin a Notice to Appear (NTA), charging him as deportable under INA
§ 237(a)(2)(A)(i), which provides that “[a]ny alien who (I) is convicted of a crime
involving moral turpitude committed within five years . . . after the date of
admission, and (II) is convicted of a crime for which a sentence of one year or
longer may be imposed, is deportable.” In March 2014, Morin, appearing with
counsel before an Immigration Judge (IJ), admitted the allegations in the NTA,
and conceded the charge of removability. Morin subsequently submitted an
application to readjust his status under INA § 245, based on a visa petition
filed by his wife, and sought a waiver of inadmissibility pursuant to INA
§ 212(h). The IJ ultimately denied the application.
      The IJ agreed with DHS that Morin was convicted of a violent or
dangerous crime and therefore subjected to a heightened hardship standard
under 8 C.F.R. § 1212.7(d). The IJ explained:
      [Morin] was convicted of manslaughter under the Texas Penal
      Code . . . . [Morin’s] statute of conviction necessarily involves
      “recklessly caus[ing] the death of an individual.” T.P.C. § 19.04. A
      crime that necessarily involves causing the death of an individual
      is inherently a violent or dangerous crime. Accordingly, the
      “exceptional and extremely unusual hardship” standard applies to
      [Morin’s] case.
Applying that standard, the IJ concluded that “[Morin’s] own asserted
hardship combined with the asserted hardship of his family is not enough to
establish exceptional and extremely unusual hardship.”          The IJ therefore
                                        2
    Case: 16-60087     Document: 00514247621      Page: 3    Date Filed: 11/22/2017



                                  No. 16-60087
found Morin statutorily ineligible for a waiver of inadmissibility under INA
§ 212(h) and denied his application.
      Morin appealed to the BIA, which ultimately dismissed his appeal in a
non-precedential decision. The BIA first agreed with the IJ that Morin had
been convicted of a violent or dangerous crime. The BIA next held that there
was no error in the IJ’s determination that Morin failed to establish that the
denial of his application for adjustment of status would result in exceptional
and extremely unusual hardship, as required by 8 C.F.R. § 1212.7(d).              It
concluded:
      While we recognize that the respondent and his children, wife and
      parents will suffer some hardship, the evidence of record is
      insufficient to establish that they would suffer hardship that is
      “substantially beyond that which would ordinarily be expected”
      from the removal of an alien with close family members here.
(quoting In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 59 (BIA 2001)). Finding
that Morin had failed to establish an “extraordinary circumstance” warranting
a favorable exercise of discretion, the BIA dismissed his appeal. Morin now
petitions for review of that dismissal.
                                          II
      On petition for review of an order of the BIA, we examine “the BIA’s
decision and only consider the IJ’s decision to the extent that it influenced the
BIA.” Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). Here, because the
BIA “agreed” with the IJ’s analysis and conclusions, this court reviews both
decisions. Id.; see also Ahmed v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006)
(“When . . . the BIA affirms the [IJ’s decision] and relies on the reasons set
forth in the [IJ]’s decision, this court reviews the decision of the [IJ] as well as
the decision of the BIA.”).
      We review such questions de novo. Iruegas-Valdez v. Yates, 846 F.3d
806, 810 (5th Cir. 2017). We review the legal reasoning of non-precedential

                                          3
    Case: 16-60087    Document: 00514247621     Page: 4   Date Filed: 11/22/2017



                                 No. 16-60087
BIA decisions under the standard announced in Skidmore v. Swift & Co., 323
U.S. 134, 140 (1944): “the weight of such a judgment in a particular case will
depend upon the thoroughness evident in its consideration, the validity of its
reasoning, its consistency with earlier and later pronouncements, and all those
factors which give it power to persuade, if lacking power to control.” Rodriguez-
Avalos v. Holder, 788 F.3d 444, 449, n.8 & n.9 (5th Cir. 2015) (quoting
Skidmore, 323 U.S. at 140).
      Under 8 U.S.C. § 1252(a)(2)(B)(ii), this court lacks jurisdiction to review
orders of removal that are discretionary decisions of the Attorney General or
Secretary of Homeland Security. Judicial review is not precluded to the extent
that the petition for review raises constitutional claims or questions of law.
See § 1252(a)(2)(D); Garcia-Maldonado v. Gonzales, 491 F.3d 284, 287 (5th Cir.
2007). However, a petitioner may not secure jurisdiction by simply framing as
a legal issue his challenge to the BIA’s evaluation of the evidence in order to
cloak his request for review of a discretionary decision. See Falek v. Gonzales,
475 F.3d 285, 289 n.2 (5th Cir. 2007).
                                         III
      Morin agues (1) that the BIA and IJ exceeded the scope of their statutory
authority under INA § 212(h) by erroneously applying 8 C.F.R. § 1212.7(d) in
a categorical manner, thereby rendering that application ultra vires; (2) that
the BIA erred as a matter of law in determining that his manslaughter
conviction constituted a violent or dangerous crime under 8 C.F.R. § 1212.7(d)
because the facts of the offense did not involve an intent to harm; and (3) that
the BIA improperly applied the regulation by failing to consider whether
Morin’s positive equities constituted “extraordinary circumstances.”
                                         A
      In the context of discretionary relief under a heightened standard akin
to 8 C.F.R. § 1212.7(d), an ultra vires challenge constitutes a question of law.
                                         4
    Case: 16-60087    Document: 00514247621     Page: 5    Date Filed: 11/22/2017



                                 No. 16-60087
Jean v. Gonzales, 452 F.3d 392, 395–96 (5th Cir. 2006); see also Noriega-Lopez
v. Ashcroft, 335 F.3d 874, 881 (9th Cir. 2003) (stating that an ultra vires claim
is “purely one of statutory construction”). We therefore have jurisdiction to
consider Morin’s ultra vires claim.
      If an act of a federal agency “did not exceed the authority given to it by
Congress,” the act is not ultra vires. United States v. Underwood, 61 F.3d 306,
311 (5th Cir. 1995). INA § 212(h)(1) provides that the Attorney General may,
in his discretion, waive the application of § 212(a)(2)(A)(i)(I), which renders
inadmissible any alien convicted of a crime involving moral turpitude,
      in the case of an immigrant who is the spouse, parent, son, or
      daughter of a citizen of the United States or an alien lawfully
      admitted for permanent residence if it is established to the
      satisfaction of the Attorney General that the alien’s denial of
      admission would result in extreme hardship to the United States
      citizen or lawfully resident spouse, parent, son, or daughter of such
      alien[.]
8 U.S.C. § 1182(h)(1)(B). Section 212(h)(2) adds an additional requirement:
that “the Attorney General, in his discretion, and pursuant to such terms,
conditions and procedures as he may by regulations prescribe, has consented
to the alien’s applying or reapplying for . . . adjustment of status.” 8 U.S.C.
§ 1182(h)(2). The regulation at 8 C.F.R. § 1212.7(d) “sets forth a general rule
for when the Attorney General will exercise his discretion pursuant to his
authority under section 212(h)(2).”        Waiver of Criminal Grounds of
Inadmissibility for Immigrants, Interim Final Rule, 67 FR 78675–01, at 78677
(Dec. 26, 2002). This regulation provides, in relevant part:
      The Attorney General, in general, will not favorably exercise
      discretion under section 212(h)(2) of the Act (8 U.S.C. 1182(h)(2))
      to consent to an application or reapplication for . . . adjustment of
      status, with respect to immigrant aliens who are inadmissible
      under section 212(a)(2) of the Act in cases involving violent or
      dangerous crimes, except in . . . cases in which an alien clearly
      demonstrates that the denial of the application for adjustment of
                                       5
     Case: 16-60087      Document: 00514247621         Page: 6    Date Filed: 11/22/2017



                                      No. 16-60087
       status . . . would result in exceptional and extremely unusual
       hardship. Moreover, depending on the gravity of the alien’s
       underlying criminal offense, a showing of extraordinary
       circumstances might still be insufficient to warrant a favorable
       exercise of discretion under section 212(h)(2) of the Act.
8 C.F.R. § 1212.7(d).
       In Perez Pimentel v. Mukasey, 530 F.3d 321 (5th Cir. 2008), we upheld 8
C.F.R. § 1212.7(d) 1 against an ultra vires challenge. In that case, the BIA
denied the petitioner’s application for a § 212 waiver on the grounds that his
prior burglary conviction was a “violent or dangerous crime,” such that 8 C.F.R.
§ 1212.7(d) applied, and he had failed to demonstrate that his two U.S. citizen
children would suffer “exceptional and extremely unusual hardship” if the
waiver were denied. Id. at 324. On petition for review, the petitioner argued
that the promulgation of 8 C.F.R § 1212.7(d) was an ultra vires amendment of
INA § 212. Id. Specifically, he asserted that “heightening the requirement
from ‘extreme hardship’ to ‘exceptional and extremely unusual hardship’ with
respect to a waiver of inadmissibility for violent crimes constituted an ultra
vires act,” arguing that “Congress . . . clearly specified that the proper standard
is ‘extreme hardship.’” Id. at 324–25.
       Rejecting the petitioner’s argument, we observed that the “extreme
hardship” requirement is limited to INA § 212(h)(1), while “[b]y its own terms,
the regulation at § [1]212.7(d) is directed at [INA § 212](h)(2).” Id. at 325.
Applying the two-part inquiry set forth in Chevron U.S.A., Inc. v. Natural Res.
Def. Council, Inc., 467 U.S. 837, 843 (1984), we concluded that because
“Congress has not spoken to the standards the Attorney General may employ
under [INA § 212](h)(2), and the regulation is directed only to the Attorney


       1 8 C.F.R. § 1212.7(d) governs the Executive Office for Immigration Review at the
Department of Justice. The petitioner in Perez Pimentel was technically challenging 8 C.F.R.
§ 212.7(d), which is the identical regulation governing the Department of Homeland Security.
To reduce confusion, we refer to both as “8 C.F.R. § 1212.7(d)”.
                                             6
    Case: 16-60087     Document: 00514247621      Page: 7   Date Filed: 11/22/2017



                                  No. 16-60087
General’s discretion under that subsection,” the only remaining question was
“whether the regulation is ‘based on a permissible construction of the statute.’”
Perez Pimentel, 530 F.3d at 325. We answered this question in the affirmative.
Id. at 326.
      Morin asserts that, by specifying that the regulation is directed at INA
§ 212(h)(2) and not § 212(h)(1)(b), Perez Pimentel held that “if § 1212.7(d) is not
a substitute for the extreme hardship but rather a subsequent assessment, it is
permissible.” Thus, he argues, if the IJ and BIA begin to treat 8 C.F.R.
§ 1212.7(d) as a substitute statutory prerequisite, then the regulation will have
expanded its reach beyond the Attorney General’s use of his permitted
discretion.   Morin’s interpretation of Perez Pimentel is not sound.          Our
observation in Perez Pimentel that 8 C.F.R. § 1212.7(d) was directed at the
Attorney General’s discretion under INA § 212(h)(2) rather than § 212(h)(1)(b)
was related to our analysis under Chevron; it did not produce a substantive
rule. Perez Pimentel does not require the BIA to perform a two-step analysis;
rather, it expressly upholds the “heightened standard” set forth in the
regulations. Id.
      Morin further argues, apparently relying on our opinion in Jean, that “to
the extent that the [BIA] 1) utilizes § 1212.7(d) as a categorical bar; 2) does not
employ any factual assessment; 3) adds a class of aliens ineligible for 212(h)
waiver; and 4) does not weigh the balance of the dangerousness of the crime
committed as a factor with other family, humanitarian and public interest
concerns,” the BIA has acted ultra vires. None of these arguments has merit.
      First, neither the BIA nor the IJ used 8 C.F.R. § 1212.7(d) as a
“categorical bar.” In Jean, the petitioner argued that the BIA’s decision not to
waive her removal under INA § 209(c) was ultra vires because the Attorney
General applied a heightened standard that was not articulated by the statute.
452 F.3d at 396.     Section 209(c) allows the Attorney General to adjust the
                                        7
    Case: 16-60087    Document: 00514247621     Page: 8    Date Filed: 11/22/2017



                                 No. 16-60087
status of a refugee by waiving the criminal grounds of inadmissibility “for
humanitarian purposes, to assure family unity, or when it is otherwise in the
public interest.” 8 U.S.C. § 1159(c). In the petitioner’s case, the Attorney
General directed the BIA and IJ to consider the “nature of the criminal offense
that rendered an alien inadmissible in the first place” and balance the “claims
of hardship to the . . . family against the gravity of [the] criminal offense.”
Jean, 452 F.3d at 396 (quoting In re Jean, 23 I. & N. Dec. 373, 383 (BIA 2002)).
Concluding that the Attorney General acted lawfully in adopting the
heightened standard, we observed that “he did not impose the heightened
extreme hardship standard on all aliens with aggravated felony convictions
but only on those who engage in violent criminal acts.” Id. at 397 (internal
quotation marks and citation omitted). Thus, the determination was “fact-
based, not categorical.” Id. (quoting Rivas-Gomez v. Gonzales, 441 F.3d 1072,
1079 (9th Cir. 2006)). Significantly, we noted approvingly that “the BIA has
limited [the] heightened waiver requirement to ‘dangerous or violent crimes’
in a subsequent decision.” Id. Because the heightened standard at issue here
applies only “to immigrant aliens who are inadmissible under section 212(a)(2)
of the Act in cases involving violent or dangerous crimes,” 8 C.F.R. § 1212.7(d),
under the Jean court’s reasoning it is “fact-based, not categorical.” See Jean,
452 F.3d at 397.
      Morin’s next argument fails for the same reason. Under Jean, the only
“factual assessment” required is the determination of whether a refugee
applicant engaged in violent criminal acts.      See id.   After Jean, the BIA
modified its analysis to focus on whether applicants “have been convicted of
dangerous or violent crimes.” In re K-A-, 23 I. & N. Dec. 661, 666 (BIA 2004).
Despite the BIA’s use of the word “necessarily” in its decision in Morin’s case,
the BIA and the IJ engaged in the required assessment when they determined


                                       8
    Case: 16-60087     Document: 00514247621     Page: 9   Date Filed: 11/22/2017



                                  No. 16-60087
that Morin’s manslaughter conviction was a conviction for a violent or
dangerous crime.
      Morin’s remaining arguments are factually inaccurate.           The BIA’s
decision did not make “a whole class of aliens, those with convictions for
manslaughter, ineligible for 212(h) waiver.” As an initial matter, neither the
BIA nor the IJ indicated that its ruling would apply to every manslaughter
conviction. More importantly, the Attorney General retains the discretion to
grant a § 212(h) waiver to an applicant who has been convicted of
manslaughter if the applicant can demonstrate “exceptional and extremely
unusual hardship.”     See 8 C.F.R. § 1212.7(d).     And the BIA weighed the
dangerousness of the crime committed against other interests when it
conducted the hardship inquiry.
      Because we held 8 C.F.R. § 1212.7(d) to be facially valid in Perez
Pimentel, and because Morin has failed to demonstrate that the BIA or the IJ
acted ultra vires in applying the regulation, we DENY Morin’s petition as to
this claim.
                                        B
      Morin next argues that the district court erred in determining that his
crime of conviction was a “violent or dangerous crime” because 8 C.F.R.
§ 1212.7(d) requires that the crime, as committed, involved the intent to harm.
Because his argument concerns the legal standard used by the BIA and the IJ
in their analyses, it raises a legal question over which we have jurisdiction.
See 8 U.S.C. § 1252(a)(2)(D).
      The plain language of 8 C.F.R. § 1212.7(d) states that the heightened
standard of showing “exceptional and extremely unusual hardship” applies to
aliens seeking a waiver of inadmissibility who have been involved in “violent
or dangerous crimes.” Yet it is not clear whether the regulation requires the
BIA to look at the statute of conviction or at the applicant’s underlying conduct.
                                        9
   Case: 16-60087     Document: 00514247621     Page: 10   Date Filed: 11/22/2017



                                 No. 16-60087
The Eleventh Circuit has stated that Jean required neither a “fact-based” nor
a “categorical” approach, but rather “an adequate consideration of the nature
of the [] crime.” Makir-Marwil v. U.S. Att’y Gen., 681 F.3d 1227, 1235 (11th
Cir. 2012). In Waldron v. Holder, 688 F.3d 354, 359 (8th Cir. 2012), the Eighth
Circuit noted with approval that the BIA looked both at the elements of the
crime and the petitioner’s conduct. And in Cisneros v. Lynch, 834 F.3d 857,
865 (7th Cir. 2016), the Seventh Circuit observed:
      We see nothing in the statute that compels the Attorney General
      to adopt one or the other of these methodologies. Because she
      created the regulation to guide her own discretion, she retains the
      authority to decide how to interpret the term “violent or
      dangerous” crime, as long as the interpretation is permissible
      under the INA.
(citing Chevron, 467 U.S. at 843; and Makir–Marwil, 681 F.3d at 1235).
      The regulation also does not clearly define “violent” or “dangerous”
crimes. However, the Administrative Appeals Office has explained:
      [T]he statutory terms “violent or dangerous crimes” and “crime of
      violence” are not synonymous and the determination that a crime
      is a violent or dangerous crime under 8 C.F.R. § [1]212.7(d) is not
      dependent on it having been found to be a crime of violence under
      18 U.S.C. § 16 or an aggravated felony under section 101(a)(43)(F)
      of the Act. . . . Nevertheless, we will use the definition of a crime
      of violence found in 18 U.S.C. § 16 as guidance in determining
      whether a crime is a violent crime under 8 C.F.R. § [1]212.7(d),
      considering also other common meanings of the terms “violent”
      and “dangerous.” The term “dangerous” is not defined specifically
      by 18 U.S.C. § 16 or any other relevant statutory provision. Thus,
      in general, we interpret the terms “violent” and “dangerous” in
      accordance with their plain or common meanings, and consistent
      with any rulings found in published precedent decisions
      addressing discretionary denials under the standard described in
      8 C.F.R. § [1]212.7(d).
In re: Applicant, 2013 WL 8117945, at *3–4 (AAO Nov. 6, 2013).
      The BIA and the IJ apparently applied the categorical approach in this
case; the BIA noted that Morin’s statute of conviction provides that a “person
                                     10
   Case: 16-60087     Document: 00514247621      Page: 11   Date Filed: 11/22/2017



                                  No. 16-60087
commits [manslaughter] if he recklessly causes the death of an individual,”
and concluded that “a crime that necessarily involves recklessly causing the
death of an individual . . . [is] a violent or dangerous crime.” Morin argues that
the BIA and the IJ erred in failing to determine whether his actual offense
involved the intent to harm. In support of his position, he notes that “every
precedential case finding a ‘violent or dangerous crime’ has involved
intentionally injurious acts.” He further argues that DHS, in adjudicating
adjustment of status applications, frequently relies on the statutory definition
of “crime of violence,” which requires an element of intent.
      Morin’s argument is wholly unavailing. Even if the BIA were required
to look to Morin’s conduct rather than the elements of his statute of conviction,
but see, e.g., Cisneros, 834 F.3d at 865, the regulation plainly does not require
proof of intent to harm. As the Eighth Circuit observed in Waldron, “The
regulation says nothing about the standard being applicable to only ‘the worst
criminal offenders’ or only to those who intended to cause substantial injury;
the only criteria identified in the regulation is [sic] that the alien’s crime be
‘violent or dangerous.’” 688 F.3d at 359; see also Cobos-Gonzalez v. U.S. Atty.
Gen., 542 F. App’x 772, 775 (11th Cir. 2013) (“The BIA . . . expressly considered
[the petitioner’s] assertions that he was intoxicated and did not actually intend
to kill or injure the victim—and concluded that the crimes were ‘violent or
dangerous’ under 8 C.F.R. § 1212.7(d), or indeed under any reasonable
standard.”).
      Further, the BIA “interpret[s] the terms ‘violent’ and ‘dangerous’ in
accordance with their plain or common meanings.” Black’s Law Dictionary
defines “dangerous” as “likely to cause serious bodily harm.”         Dangerous,
BLACK’S LAW DICTIONARY (10th ed. 2014).          Similarly, the Oxford English
Dictionary defines “dangerous” as “fraught with danger or risk, causing or
occasioning danger; perilous, hazardous, risky, unsafe.” Dangerous, OXFORD
                                       11
   Case: 16-60087     Document: 00514247621     Page: 12   Date Filed: 11/22/2017



                                 No. 16-60087
ENGLISH DICTIONARY (Online Version), http://www.oed.com/view/Entry/47187.
Neither of these definitions involves the intent to harm, and both support the
BIA’s conclusion that “a crime that necessarily involves recklessly causing the
death of an individual . . . [is] a violent or dangerous crime.” See Reckless,
BLACK’S LAW DICTIONARY (“Characterized by the creation of a substantial and
unjustifiable risk of harm to others and by a conscious (and sometimes
deliberate) disregard for or indifference to that risk.”); see also Skidmore, 323
U.S. at 140.
      Because 8 C.F.R. § 1212.7(d) does not require the BIA to find that the
applicant’s violent or dangerous crime involved the intent to cause harm, we
DENY the petition as to this claim.
                                       C
      Finally, Morin argues that the BIA applied 8 C.F.R. § 1212.7(d)
incorrectly by failing to consider whether there could be “extraordinary
circumstances” beyond “exceptional and extremely unusual hardship” and by
failing to consider whether his positive equities constituted such extraordinary
circumstances.    Because this argument relates to the standard that should
have applied, it is a reviewable legal question. See Samuels v. Chertoff, 550
F.3d 252, 262 (2d Cir. 2008) (exercising jurisdiction to consider similar
challenge). Nevertheless, we find that we lack jurisdiction to consider Morin’s
argument.      Before the BIA, Morin only argued that he could meet the
heightened standard of “exceptional and extremely unusual hardship.” He did
not assert, as he does now, that his “rehabilitation and other factors could
function independently as ‘extraordinary circumstances.’” We lack jurisdiction
to hear an issue that was not “first raise[d] before the BIA, either on direct
appeal or in a motion to reopen.” Omari v. Holder, 562 F.3d 314, 318–19 (5th
Cir. 2009). We therefore DISMISS the petition as to this claim.


                                       12
   Case: 16-60087      Document: 00514247621     Page: 13   Date Filed: 11/22/2017



                                  No. 16-60087
                                         IV
      Because the BIA and the IJ did not act ultra vires in their application of
8 C.F.R. § 1212.7(d), because § 1212.7(d) does not require proof that the
applicant’s offense involved the intent to cause harm, and because we lack
jurisdiction   to   consider   Morin’s   argument    regarding    “extraordinary
circumstances,” we DENY the petition for review in part and DISMISS in part.




                                         13